Title: To George Washington from Robert Dinwiddie, 5 April 1757
From: Dinwiddie, Robert
To: Washington, George



Sir
Williamsburg Apr. 5th 1757

I hope by the Time this reaches Your Hands that Govr Sharpe has relieved Fort Cumberland by sending into it a Garison from his Maryland Forces, if so, this is to order You immediately to send down to Fredericksburg two hundred Men Officers included to be transported to South Carolina, under the Command of Lieut. Colo. Stephens, Captain Waggoner, Capt. Joshua Lewis, Lieuts. John Blag, John Campbell, Peter Stenburgen, & John Hall, with Serjeants Corporals & Drums; & let

me know on return of this Express when they may be at Fredericksburg that I may order a Vessell or Vessells to take them in; I desire You may be as expeditious as possible in ordering them down, for by Letters from the Governor of So. Carolina, I have reason to apprehend the Enemy have a Design to invade that Province by Sea & Land. I therefore desire You will use double Diligence in having them ready at Fredericksburg, & write me accordingly, that I may do the Necessary for their Accomodation ⟨to⟩ So. Carolina.
As You will have a Number of Indians at Fort Loudoun, I desire they may be entertain’d with great Civility. & send them out on scalping Parties to such Places You shall see proper, with Such Numbers of Your Men as You can spare, giving Directions to acquire what Intelligence they can procure of the Enemy & their Motions, keep them constantly employ’d in the Service to the best Advantage.
On my Arrival here I found it necessary to call the Assembly to meet me Thursday the 14th Instt so that after You have complied with above Orders, & given proper Directions, You may come down, bringing a distinct List of each Company in the Regiment, with Acct of Arrears due, that Endeavors may be made to have them compleatly paid; & a particular Acct of what may be due to the Men that are to proceed to So. Carolina, that the Money may be ready for them before they leave this Colony—I expect an exact Obedience to the above Orders, & I remain Sir Your humble Servant

Robt Dinwiddie


I intend Capt. John McNeill to command the 100 Men to be sent to the Cherokee Country to garison the Fort built there—ask him if he can raise that Number of Men in Augusta & the other frontier Counties.

